cRESTRICTION REQUIREMENT
This application is being examined under pre-AIA  first-to-invent provisions. 
Claim status
Claims 1-13 are pending.  No claims are canceled.
Warning regarding claim dependencies
Claims 11-13 appear to misstate their dependency and are assumed to depend from claim 10. 
Group restriction
This claims recite distinct invention Groups I-III:
Group I, claims 1-6, directed to methods of measuring levels of cell-free DNA in a patient sample, as recited in independent claim 1; 
Group II, claims 7-9, directed to an oligonucleotide kit, as recited in independent claim 7; and
Group III, claims 10-13, directed to preparing a sequencing library of circulating, cell-free DNA and determining genomic windows, as recited in independent claim 10.
In the instant claims, the invention groups as claimed can have materially different design, mode of operation, function and effect.  Furthermore, the invention groups as claimed do not overlap in claim scope, and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because the invention groups listed above are independent or distinct for the reasons given above, and there would be a search and/or examination burden if restriction were not required because: the fields of livestock management, data conversion, credential and permission management and graphical user interfaces are different fields, with different applications, and with different bodies of art.

Required response
Arguments that a claim is allowable, that restriction is improper, or that all claims are generic are considered nonresponsive unless accompanied by the required election(s).
In order to be complete, a reply to the requirement herein must include:
(1) election of one group to be examined, one of Groups I-III, as described above, even though the requirement may be traversed (37 CFR 1.143).
Traversal
Election may be made with or without traverse.  To preserve a right to petition, election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election requirement, then the election shall be treated as election without traverse.  Traversal must be presented at the time of election in order to be timely.  Failure to timely traverse a requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after election, Applicant must indicate which of the claims are readable on the election.
Should Applicant traverse on the ground that the groups or species are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the groups or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 USC 103 of the other group or species.
Rejoinder
Upon allowance of a generic claim, Applicant will be entitled to consideration of re-joinder of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently generic claims are as identified above.
In the event of rejoinder of non-elected group or species claims, the requirement for restriction between the elected and the non-elected / rejoined claims will be withdrawn, and the rejoined claims will be fully examined in accordance with 37 CFR 1.104.  To be allowable, rejoined claims must meet all criteria for patentability including the requirements of 35 USC 101, 102, 103 and 112.  Until all claims are found allowable, an otherwise proper restriction requirement may be maintained.  Non-elected claims which are not commensurate in scope with elected, allowable claims will not be rejoined.  See MPEP §821.04.  Additionally, in order to facilitate rejoinder, non-elected claims may be amended during prosecution to include the limitations and other relevant amendments of the elected claims under examination.  Finally, the prohibition against double patenting rejections of 35 USC 121 does not apply if the restriction requirement is withdrawn before a patent issues.  See MPEP § 804.01.

Conclusion
A shortened statutory period for reply to this final action is set to expire TWO MONTHS from the mailing date of this communication.
Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx.  The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631